Citation Nr: 9917168	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-19 727	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to July 
1956.  He died in February 1998.  The appellant is the 
veteran's surviving spouse.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
September 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.


FINDINGS OF FACT

1.  The veteran died in February 1998, and the appellant 
applied for VA death pension benefits the following month, 
reporting that her income consisted of Social Security 
benefits in the amount of $8,001 annually.

2.  In August 1998, the appellant applied for VA death 
pension benefits, reporting that her income included earnings 
and social security benefits in the amount of $10,305 
annually, with applicable deductions totaling $3,648.

3.  Taking into account the information regarding the 
appellant's unreimbursed medical expenses for the relevant 
period, her annual income still exceeded the maximum annual 
income of $5,808 for a surviving spouse with no dependents. 


CONCLUSION OF LAW

The appellant's countable annual income was in excess of the 
prescribed limit for entitlement to nonservice-connected 
death pension benefits.  38 U.S.C.A. §§ 1503, 1541 (West 
1991); 38 C.F.R. §§ 3.3, 3.23, 3.27, 3.252, 3.262, 3.271, 
3.272 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Following the veteran's death in February 1998, 
the appellant filed a claim for VA death benefits in March 
1998.  She reported in her application that her income 
consisted of $668.80 in monthly Social Security benefits.


In March 1998, the RO notified the appellant that her claim 
for pension benefits was denied because her countable annual 
income, calculated as $8,001.00 (based upon her reported 
monthly income), exceeded the $5,808.00 limit set by VA 
regulations.  The RO informed the appellant that she could 
reapply for death pension benefits if her financial situation 
changed.  She was also informed that her countable annual 
income might be lowered if she were able to provide evidence 
of family medical expenses paid by her after February 28, 
1998.  

The appellant filed another claim for VA death pension 
benefits in August 1998.  She reported in her application 
that her income consisted of $192.00 in monthly earnings, and 
$669.00 in monthly Social Security benefits.  She also 
reported, as allowable deductions from her income, two loans 
totaling $10,500.00 which were to be used to pay for 
renovation of a guest house and a bathroom therein.  The 
appellant reported that she was making monthly payments of 
$304.00 toward repayment of the loans. 

In a September 1998 decision, the RO denied the appellant's 
August 1998 application for death pension benefits, and 
informed the appellant that her countable annual income, now 
calculated to be $10,305.00, exceeded the $5,808.00 limit 
established by VA regulations.  In its decision, the RO 
stated that it did not consider the loans to be unreimbursed 
expenses of the veteran's illness or burial, and thus found 
that the loans were not allowable income deductions.

In September 1998, the appellant informed the RO of her 
disagreement with its denial of her claim, asserting that the 
expenditures toward renovation of the guest house and 
bathroom were made for the sole purpose of affording the 
veteran more comfort and convenience due to his illness.  She 
opined that the expenditures toward the renovation should be 
deductible from her income because it was done solely to meet 
the veteran's medical needs.

In December 1998, the appellant submitted two documents in 
support of her claim, including a letter written by Dr. I. 
S., who stated that the veteran had a significant and severe 
lung disease that had kept him bed-ridden at home, and 
necessitated closed-home care and oxygen 24 hours a day.  Dr. 
I. S. stated that the veteran's home was "refitted" with a 
special bathroom, walkway, and other "home additions" in 
order to accommodate the veteran's illness.  The second 
document was a letter from E. P., of the Samoa Center for 
Independent Living, who stated that the renovation included a 
wheelchair ramp, and bathroom modifications, including a 
shower, "grab bars," and an adjustable toilet and sink.  E. 
P. stated that the renovation was "mainly" done to 
accommodate the veteran's illness prior to his death.

In her substantive appeal, the appellant reiterated that the 
bathroom was in terrible shape and needed extensive 
remodeling to accommodate the veteran's medical condition.  
She reaffirmed that all the expenses incurred in renovating 
the guest house and bathroom were a result of the veteran's 
"desires and management of his illness," and that "none of 
this would have had to be done except due to the management 
of my husband . . . ."

In January 1999, the RO requested that the appellant submit 
any documentation that might show the expenses she incurred 
exceeded the $304.00 she reported on her application for 
benefits.  The RO informed her that although the medical 
statement from Dr. I. S. established a basis for considering 
the expenses as allowable deductions, she still needed to 
reduce her income, by way of such deductions, in order to not 
to exceed the maximum income level established by VA 
regulations.  

The appellant did not respond to the RO's request for 
additional evidence, and in a March 1999 supplemental 
statement of the case, the RO upheld its prior denial of her 
claim.  The RO found that the appellant's countable annual 
income still remained above the $5,808.00 income limit.  The 
RO noted that, because the letters from Dr. I. S. and E. P. 
established that the guest house renovation was due to the 
veteran's medical condition, the expenditures were allowable 
deductions from the appellant's income.  However, the RO also 
determined that even after deducting the expenditures of 
$3,648.00 from the appellant's $10,305.00 annual income, her 
countable annual income would be $6,657.00.  Thus, even after 
the allowable deductions were considered, the appellant still 
had a countable annual income in excess of VA's prescribed 
limit for entitlement to death pension benefits.


Legal Criteria and Analysis.  Initially, the Board notes that 
the appellant's claim is well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991), in that she has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

VA pays pension benefits to the surviving spouse of a veteran 
with qualified service during a period of war, and bases said 
pension benefits upon a maximum rate established by VA law, 
reduced by the amount of the surviving spouse's annual 
income.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.23 
(1998).

VA regulations provide that pension benefits are not payable 
to a surviving spouse whose annual income exceeds the 
limitations set forth in 38 U.S.C.A. §§ 1521, 1541 or 1542 
(West 1991); or to a surviving spouse if it is reasonable 
that some part of the claimant's estate be consumed for his 
or her maintenance.  38 C.F.R. § 3.252(b).


In determining income for purposes of entitlement to death 
pension, payments of any kind or from any source will be 
counted as income in the year in which received unless 
specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271.  Income will be counted for the calendar year in 
which it is received and total income for the full calendar 
year will be considered except as otherwise provided.  
38 C.F.R. § 3.252(c).  There will be excluded from annual 
income amounts paid for unreimbursed medical expenses to the 
extent that such amounts exceed 5 percent of the maximum 
annual rate of pension payable.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.272 (1998).

38 C.F.R. § 3.272(h)(1) provides that amounts paid by a 
spouse before a veteran's death for expenses of the veteran's 
last illness will be deducted from the income of the 
surviving spouse.  That regulation further provides that 
expenses related to the veteran's last illness paid during 
the calendar year following that in which death occurred may 
be deducted from annual income for the 12-month annualization 
period in which they were paid, or from annual income for any 
12-month annualization period which begins during the 
calendar year of death, whichever is to the claimant's 
advantage.  Id.  Otherwise, such expenses are deductible only 
for the 12-month annualization period in which they were 
paid.  Id.

Where pension was not paid for a particular 12-month 
annualization period because the claim was disallowed, 
benefits otherwise payable may be authorized commencing the 
first of a 12-month annualization period as provided in 38 
C.F.R. § 3.660(b).  See 38 C.F.R. § 3.660(b) (1998).  Where 
the claimant's actual income did not permit payment for a 
given 12 month annualization period, pension may be awarded, 
effective the beginning of the next 12-month annualization 
period, if satisfactory evidence is received within that 
period.  38 C.F.R. § 3.660(b)(2).

In this case, the Board finds that the appellant's report of 
countable annual income exceeds the income limits established 
by VA law and regulations.  The actual rates are published in 
the "Notices" section of the Federal Register.  See 
38 C.F.R. § 3.23.  The income limitations are adjusted 
annually, and at the time the appellant applied for pension 
benefits, the income limit for a surviving spouse with no 
dependents was $5,808.00.  

As stated above, VA death pension benefits may be paid only 
if the appellant's exclusions to income reduce her annual 
countable income below the maximum annual rate.  However, the 
evidence submitted by the appellant demonstrates her annual 
income exceeded the maximum income limit for a surviving 
spouse with no dependents.  Therefore, the Board finds that 
entitlement to nonservice-connected death pension benefits is 
not warranted.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert, 1 Vet. App. at 54).

Although the Board sympathizes with the appellant's financial 
difficulties, the preponderance of the evidence is against 
her claim.  Entitlement to death pension benefits is based 
upon income and, inasmuch as the appellant's countable annual 
income exceeded the statutory limit, her claim for death 
pension benefits must be denied.



ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



REMAND

In March 1998, the appellant filed an application for VA 
burial benefits (VA Form 21-530).  The RO denied her claim 
for burial benefits in May 1998, finding that the funeral 
director responsible for the veteran's burial was the proper 
claimant since the burial expenses remained unpaid.  

The appellant filed a second application for burial benefits 
in August 1998, and submitted therewith the receipts for 
funeral expenses the RO had requested.  The receipts showed 
funeral expenses of $2,113.50, allegedly paid by the 
appellant.  In October 1998, the RO notified the appellant 
that her claim for burial benefits was again denied on the 
basis that the receipts indicating funeral costs actually 
paid did not comport with funeral costs of $20,000 that the 
appellant had listed in her August 1998 application.

By a letter dated in September 1998, the appellant notified 
the RO of her disagreement with its August 1998 decision 
denying her claim for burial benefits.  The evidence of 
record reflects that the RO has not responded to the 
appellant's disagreement with a statement of the case. 

The Board notes that when there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995).  Pursuant to the provisions of 
38 C.F.R. § 19.9(a) (1998), if further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  Accordingly, 
if a claim has been placed in appellate status by the filing 
of a notice of disagreement, the Board must remand the claim 
to the RO for preparation of a statement of the case as to 
that claim.  Godfrey, 7 Vet. App. at 408-410; see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).

Accordingly, this case is remanded to the RO for the 
following action:

The RO must issue a statement of the case 
pertaining to its August 1998 denial of 
the appellant's claim for burial 
benefits.  The appellant should be 
advised of the time period in which to 
perfect her appeal.  If, and only if, the 
appellant files a timely substantive 
appeal, the case should be returned to 
the Board for appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

